10
11

12
13

14
15
25
111
13
19
20
21

22

f

 

Case 2:17-cv-01750-JLR Document 19 Filed 10/11!18 Page 1 of 6

UNITED STATES I)ESTR.'ICT COURT
WESTER?\T D!STRICT OF WASHINGTON

AT SBATTLE
KAREN AKRE, amarried person,
Plaintiff` NO. 2:17-¢\'»01?5@~JLR
vs. STIPULATBD GRDER' RE EXAMINATION

UNDER FEDBR.AL RULE OF CWIL

COMPASS GROUP USA, INC., a D¢lawa!‘e PROCEDURE 35

corporation doing business in Woshi:ngton State;
dfwa "Eurest Dining Sorvices" dfb!a ".`Foi City

Caféh n

condition in controversy Defendant has

 

_ Dofondants.
The parties, by and through their respeotivo attorneys, stipulate as follows:'
Plaintiff has filed the above !awsoit for personal iojury, and has piaced her physical

requested under Foderai Ru£e of 'Civil Prooodore 35 o

modioai examination by a medical doctor who practices in the field of orthopedics,

I.

Stipulatioza

A Fod.. R. Civ, P. 35 Examinatioo is stipu§ated between the parties on the following cez'ms

and oonditions:

I. A physical examination by Stanioy Kopp, MD of Plaintiff Karon Akro shall take place as

§oilows'.
STIPULATED ORBER moon “rwoosi<v L,r\w mm
2320

COLB\' AVHHLJE SURT E 102

RE Fea. R. Civ. P'. 35 BXAMLNATION» 1 am mm

¢azs)zswan

 

 

 

 

10

ll

ill
14
i$
l6
17
18
19
20
21

22

 

Case 2:1?~cV-01?50~JLR Documeni 19 Filed 10!11!

`Dale: Octo‘oer 12, .'-ZGlS
Timo: _ ll:UO a.m.

Place: n Cl\iropractic Asso'cletes of Everett
1319 loo‘“ 111 sc, sure s
Everctt, WA 98208

2. lllel‘endent lies chosen the Exemin'cr, who shall be Stattley
l’leiotiil” has not participated in choosing the doctorl

18 Page 2 cf 6

Kopp, MD, a medical doctor

3. 'l`he physical examination sheli lest no more then 90 minutes, end shell consist of a
' typical physical examination by a doctor practicing medicine in tire field of orthopedics.
'l“he doclor shall not opine beyond his i'teld of_ expertise of orthopedics (including

physical therapy end message therapy).

4. Pleintiff shell be allowed to have a representative present at the e:tsrriirsationl Thel
representative shell loe allowed to video record and audio record the examination 'l`liere

shali be no other audio or video recording of tire examinetioo. The videogreplicr will
remain in one position, and will not interfere with the examination 'l`he Examiner shall

not block the camera, or otherwise interfere with the video

recording of the exominaticn,

and shall conduct ali tests in such a way that the videographer shall bc able to record

each test and test result sod merisurement.

5. A curriculum vitce end fee schedule for the.Exemlner shall be delivered to Plairitiff`s
attorney before the Fed. R. Civ. P. 35 examination begins The Exaroiner shall make
written reports of the exaniination, and attorney for Defendant shall cause s copy ci` the
reporl, to be delivered to l’lairlli’r`l"s attorney no later then Octobcr 31, 2018, ss set forth

in the civil case schedule

6. Gn or before the day that Defendent produces a copy of tile Fed. R. Clv. P. 35 rcport,
Dei`eridooi sheli provide Plsintii“i’s counsel willie a copy of all documents provided to the

Bxaminer.

7. A copy of this Stipulation shell be given to the Bxeminer

before the examination takes

place, to apprise the B>cemioer of the terms end conditions limiletioos agreed to herein.

8. l\io questions shell be asked of the Pleiotiff by the 'Examiner or staff related -to
negligence or legal liability This restriction does not limit inquiry into the physical
dynamics of any alleged injury occurrence relevant to the Pleimifi"s present condition or

the Pleintil"i`s physical capacities.

9. No invasive tests, lmeging, or painful tests shell be done by tire Es.aminer.

STI?ULATEI`) ORDER
R.E Fcti. R. Civ. `P. 35 EMMINATION» 2

 

KA`Dl-SH 'TWERSKY L.A_W FIRM
mo concurrence sorts m

eweu. wit sszc!

morse-iso-

 

 

 

 

 

li}
11
l2
13
14
15
16
17
18
i9
20
2l

22

 

Case 2:17-cV-01750~JLR Document 19 Filed 10/11118 Page 3 ol 6

li).'i`hc above described Fed. R. Clv.
examination allowed to Defendent in
does not change

DATEB title day oi` September'?(li 8.

Preg O'Donnell & Giliett PLLC

til/§ o scenic
timber rt. discount WSI¥A rtct met
Attorney for Dcfendant

Shoci<, Hardy dc Bacon-, LI.,P

' !s/ Joseoh W. i\)ioorc

 

Laura B. Lawson, M() Ber. No.. 514(}1
Beiley J. Serouel, MO Ber No. 70051

Order

'i`lte parties having stipulated end agreed,

iT IS HEREBY ORDERED, ADJUDGED AND DECR.E`.ED. that the Fed. R. Civ. ?. 35

examination end any future Fed.. R. Civ. P. 35 examination of Plaintiff, shell proceed on the terms

and conditions set forth above
` Uol'h -ltttlr
DATEU this M day of Septee=llseezt)l 8

j_.-‘

if

srtpotnreoononn
nn cert n. cite P. '35 nxnttrnnrtot~t 3

' .leffrey rslcy,W BANo. 6581
Attorn i` rPlain fl`

P. 35 examination shall be the only physical
this l-awsuit, so long es Plsintifi’s current diagnosis

 

Kadish Twersky low Firm

\

 

Mooee an Geoup, Pt.t,c

.loseplt ‘W. lvloore, WSBA`N<>. 44061
Attorncy for Plaintil`f

 

 

 

 

dr judge l f

 

KAD!SH 'YWERSKY LA W i"'iFtM
QWCGLEY AVENUE. SUFTE 103

F.tlo:u\l. WASB?U

inspection

 

 

 

 

107

}1
12
1`3
14
¥5
16
I?
iS
19
20
21

22

Case 2217-cv-01750~JLR Docum_ent 19 Fi\ed lOIllllB Page 4 of 6

Presemed by:
Kadish Twersky Law Firm

 

Copy received; approved for cntry:

Preg O’Donneii & Giltert PLLC

   

Ambe R. Ha?£lquis\, WSBA NQ. 41283
Attomey for Defendant

STlPULATED OBDE

 

 

R
RE Fed. R. C`.iv. P. 35 EXAMINATION~ 4

wican LAW GRouP, PI.LC.

!§l logth §M. !_v,loqre
Joseph W. Moore, WSBA Nc). 44061

Attomey for Plaintiff

 

SL@¢>\..<, mm §§ Bam, mg

Laura B. Lawson, MO Bar No. '5 1401
Bai\ey J. Samuel, MO BarNo. '1'0.051

   
 

KAD\SH 'I`WERSKY L,AW FLRM

2925 COLBY A\JF.NU\’-.. B'.J\¥E 102
?.vmu. Wh amax

U£&WSG-m~\\

 

 

Case 2117-cv-01750-JLR Document 19 Fi\ed 10111)'18 Page 5 of‘B

IO.Th-: above described I~"ed. R. Civ. P. 35 examination shall be the only physical

 

2 examination allowed to Defendam in this lawsuit, so long as ?laimiff‘s current diagnosis
3 does not change:.

4 DATBD this day of September 20! E.

5 Preg O*Donneil & Gillett I’LI..C Kadish Twexsky Law Firm

6 n ,r"'""'_-)

? !{m? \A v-w>m” ,,/M w»»:>
AmberR.Hazelquist,WSB’A No. 4§283 Ieffrey 61 sky,W BA No. 581
Attorney for Da£`endant Attorn ;f 'r Plain' ff

9 Shook, Hardy & Banon, LLP Moc-wz LAW GRouP, ma

 

 

 

 

 

£§_)‘ Josanh W, Moore
Jeseph 'W. Mccrr:, WS'BA No. 44051
Attomey for Plaimif£
14 Order
15 'i`he parties having stipulated and agreed,
16 IT ls HBREBY QRDERED, ADJUDGED mo mcmillan mm me F¢d. R. cz'v. P. 35

17 examination, and any future P'ed. R. Civ. P. 35 examination of Pla'mtiff, shall proceed on the terms

13 and conditions set forth above.

 

 

 

 

19 DA'§`ED thi$ w day of September 2013
20 _ 4
Superios' Ccmrt Commissicmer
21 n
STIPULATEB QP‘DBR :<Amsz~l‘rwzrasm mw mm

REPB{;\. R. C§V. P. 35 BXAMINATION~ 3 aseocc\l.s~r )weme.su:re m
EVH!§F].WAW?U»

qaza;zos.xw

 

 

 

 

 

12

13

14

15
16
111
lB
19
29
21

22

Case 2117~0\/~

Presemed by:

  

for Plainti£f

 
 

W»

RE Fed. R. C‘IV. P.

 

 

 

 

Ambe R. Ha'l.elquist,
A'ctnmey for D@i’endam

STIPULATED OB..D

01750-.]

Kadi'sh Twersky Law Firm

 
 

Copy received; approved fur entry:

‘r"re.g O'Dounell & G`xl‘.ett PLLC

  
 
   

WSBA Nu. 41283

ER
35 BKAMH~¥P;TIGN- 4

LR Documem 19 Fi\ecl 10!11!18 Page 60f6

MODRE LAW GP.~:JUP, PLLC

,{§f Jo§eph W. Mggg§
loseph W. Moor¢, WSBP-.No. 44061
Mtomey for Plainti£f

Sgo'ok-: Haxgly & Bagon_, LLP

    

KAD!SH 'I`WERSKY L.AW F\RM
2323 E-OE.I¥ JNENUE_ S'\.i¥‘¢E 102

Ev$\‘lll. W»\ 3820|

;4'1$1269-1134\

 

 

